Citation Nr: 1309156	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus type II was proper.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II, to include entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2005, the RO, in pertinent part, granted service connection for diabetes mellitus type II and assigned a 20 percent rating, effective June 3, 2005.  In March 2006, the Veteran filed a Notice of Disagreement with the assigned initial rating.  The RO furnished the Veteran a Statement of the Case in September 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.  In October 2007, the RO proposed to sever service connection for diabetes mellitus type II.  In January 2008, the RO severed service connection for diabetes mellitus type II.  The RO continued its severance of service connection for diabetes mellitus type II in October 2008.  In December 2008, the Veteran filed a Notice of Disagreement with the severance of service connection.  The RO furnished the Veteran a Statement of the Case in May 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2010.  

In May 2010, the Veteran submitted additional evidence in the form of lay statements from his family and friends.  Subsequently, in June 2010, the Veteran waived initial RO consideration of the newly submitted evidence.  See 38 C.F.R. § 20.1304 (2012).

The Veteran and his spouse testified before the Board at a video conference hearing in February 2013.  A transcript of this hearing has been associated with the claims file.  

The Board notes that the Veteran was previously represented by a private attorney.  However, in January 2013 correspondence, the private attorney indicated that his firm would not be representing the Veteran at an upcoming Board hearing.  The Veteran confirmed at his February 2013 hearing that the power of attorney for his private attorney had been revoked and that he was representing himself.  Thus, the Board now recognizes the Veteran as proceeding pro se in this appeal.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to an increased initial rating for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board acknowledges that at his February 2013 Board hearing, the Veteran asserted that he was unable to work due exclusively to his service-connected diabetes mellitus type II.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as entitlement to a TDIU is inextricably intertwined with the issue of increased initial rating for diabetes mellitus type II, the Board will defer action on the issue of entitlement to a TDIU until after the issue of increased initial rating for diabetes mellitus type II has been remanded.  


FINDING OF FACT

The evidence does not show that the grant of service connection for diabetes mellitus type II was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition to restore service connection for diabetes mellitus type II, the Board finds that no discussion of VCAA compliance is necessary at this time for this issue.

Analysis

Preliminarily, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus type II becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2012). 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government to show clear and unmistakable error), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Graves v. Brown, 6 Vet. App. 166 (1994); Baughman v. Derwinski, 1 Vet. App. 563 (1991). 

The regulation regarding severance of service connection contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d) (2012); Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Allen v. Nicholson, 21 Vet. App. 54 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  See 38 C.F.R. § 3.105(d) (2012).  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340 (1997), reiterated that if the Court were to conclude that a service-connection award could be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  A severance decision must focus not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, thus, whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous. 

In a November 2005 rating decision, the RO granted service connection and awarded a 20 percent disability rating for diabetes mellitus type II.  The RO proposed to sever service connection for diabetes mellitus type II in October 2007.  It then severed service connection for diabetes mellitus type II in a January 2008 rating decision because the Veteran's diabetes mellitus type II had been found in a May 2007 VA examination to be due to his nonservice connected liver transplant instead of due to herbicide exposure in service.  

The Veteran's period of active duty from August 1966 to August 1969 included service in Vietnam.  Thus, the Veteran in this case will be afforded the presumption of exposure to Agent Orange during his service in Vietnam.  

Post-service evidence indicates that the Veteran underwent orthotopic liver transplant on March 18, 2005 for end stage liver disease secondary to alcohol-related liver disease.  In March 2005 discharge instructions from a private hospital, the Veteran was given diabetic instructions which included recording his blood sugar readings and taking insulin.  

An April 2005 private postoperative liver transplant report noted that the Veteran's postoperative comorbidities included diabetes mellitus which was currently well-controlled.  In an April 2005 VA treatment report, the Veteran reported that he was diagnosed with diabetes after being discharged from the Mayo Clinic.  He made a request for more precision machine strips to check his blood sugar.  

In a June 2005 statement, the Veteran's private physician indicated that the Veteran had been diagnosed with diabetes mellitus type II.  The Veteran continued to receive VA treatment for his diabetes mellitus in July 2005.  

The Veteran had a private follow-up visit for his insulin-requiring diabetes mellitus type II in February 2006.  The nurse practitioner noted, in pertinent part, that the Veteran did not have any personal history of diabetes prior to his liver transplant, but that there was a positive family history in his father, brother, and paternal grandmother.  She stated that it certainly appeared that the Veteran had developed diabetes, postoperatively to his liver transplant.  

On VA examination in May 2007, the Veteran reported that his diabetes had existed since March 2004.  The examiner reviewed the Veteran's DD Form 214, various private medical reports dated from 2001 to 2005, the March 2005 private discharge instructions form, and the February 2006 private follow-up visit for diabetes.  He opined that the Veteran's diabetes mellitus was not related to service because there was evidence in the medical record showing that the diabetes was related to the liver transplant.  He explained that there was no mention of diabetes in the medical records prior to the Veteran's liver transplant.  

The Veteran's private physician indicated in November 2007 that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  Subsequently, in a June 2008 statement, the private physician reported that the Veteran's diabetes mellitus was not caused by his liver transplant surgery but was instead aggravated by it.  He stated that the Veteran had been tested in the late 1970s and the early 1990s for high blood sugar levels and found to be borderline for diabetes each time.  He further reported that in September 2003, the Veteran was at Emory University to be evaluated for a liver transplant.  At that time, the Veteran was found to have a labile blood sugar, and he was told and educated about checking his blood sugar level twice daily since a labile blood sugar was generally a sign of onset of diabetes mellitus.  The physician indicated that there was no way of positively knowing what caused the Veteran's diabetic condition, but found that diabetes had been an ongoing issue in the Veteran's life for many years.  

The Veteran submitted his blood glucose readings dated from December 2003 to January 2009.  The medical records indicated that normal glucose readings ranged from 70 to 106 mg/dL.  The evidence revealed that the Veteran's glucose readings taken prior to his March 2005 liver transplant were elevated.  Specifically, he had 138 mg/dL in December 2003, 175 mg/dL in March 2004, and 114 mg/dL on November 24, 2004.    

In support of his claim, the Veteran also submitted April 2010 lay statements from friends and family.  The Veteran's mother, sister, and sister-in-law stated, in pertinent part, that they had accompanied the Veteran to Emory University in September 2003 for his liver transplant evaluation.  They maintained that after going through a series of tests that day, the Veteran became ill and developed severe dizziness, weakness, sweating, and fainting.  They reported that the doctor informed the Veteran that his blood glucose levels were abnormal and sent him home with a glucose monitoring device and instructions to check his blood sugar levels twice a day.  The Veteran's sister, who is a registered nurse, indicated that the September 2003 incident was not the first time that the Veteran had experienced abnormal blood sugar levels.  She stated that the Veteran had suffered from abnormal blood sugar levels since the 1970s.  The Veteran's wife also attested that she had been present when a private physician had expressed concern over the Veteran's blood sugar levels in the 1970s, when another physician had diagnosed the Veteran with borderline diabetes in the 1990s, and when the Veteran had experienced severe blood sugar levels at Emory University in September 2003.  She maintained that she had attempted to obtain the medical records from the private physicians in the 1970s and 1990s, but that they had not kept the medical records from so many years ago.  

The Veteran and his wife testified before the Board at a February 2013 video conference hearing.  Testimony revealed, in relevant part, that the Veteran had suffered from blood sugar level problems prior to his liver transplant surgery.  The Veteran testified that his sugar level had dropped to 30 while he was at Emory University in 2003 about two years prior to his operation.  He reported that the medical staff had to give him orange juice and cookies to elevate his blood sugar levels and that he had to ride to his car in a wheelchair.  He stated that he was told to check his blood sugar levels at least twice a day to maintain them and that he was also given a special diet to follow.  The Veteran's wife testified that she had been with the Veteran for 40 years.  She reported that the Veteran had been diagnosed as borderline diabetic in the 1970s as well as subsequently when he received treatment in Garden City.  She stated that a nurse at Emory University in 2003 had informed them that the Veteran was experiencing the onset of diabetes mellitus and showed her how to test his blood sugar using a glucose monitoring machine.    

On the basis of the evidence, the Board finds that the November 2005 rating decision granting service connection for diabetes mellitus type II was not clearly and unmistakably erroneous.  In rendering its decision, the RO utilized all the available evidence that was then of record and applied the extant law.  At that time, the relevant and competent evidence of record consisted of VA and private medical records dated from March 2005 to July 2005.  The evidence indicated that subsequent to his March 2005 liver transplant, the Veteran had a confirmed diagnosis of diabetes mellitus and began receiving treatment for this disability.  An April 2005 medical report showed that one of the Veteran's postoperative comorbidities included diabetes mellitus, but there was no finding that the Veteran's diabetes mellitus had been due to his liver transplant.  Additionally, the Veteran was found to be entitled to the presumption of exposure to herbicides due to his Vietnam service.  Thus, the competent evidence available at the time of the November 2005 rating decision indicated a diagnosis of and treatment for diabetes mellitus type II.  

Even considering the evidence that post-dates the award of service connection, the Board finds that the evidence still does not establish that service connection is clearly and unmistakably erroneous.  There is a positive opinion in the form of the June 2008 private opinion from the Veteran's long-time treating physician finding that the Veteran's diabetes mellitus was not due to his liver transplant but had instead been aggravated by the liver transplant, as the Veteran had been borderline diabetic prior to his liver surgery.  Additionally, there is medical evidence of the Veteran's elevated blood glucose level readings prior to his March 2005 liver transplant as well as lay evidence that the Veteran had experienced abnormal blood glucose levels in the 1970s, 1990s, and September 2003.  There are also negative opinions in the form of a February 2006 private medical evaluation finding that it certainly appeared that the Veteran had developed diabetes, postoperatively to his liver transplant, as well as a May 2007 VA examination that based its opinion, in part, on the February 2006 private opinion as well as the lack of mention of diabetes in the medical records prior to the Veteran's liver transplant.  

Reasonable minds can differ as to whether the Veteran's diabetes mellitus type II was due to his liver transplant or not because there is conflicting evidence of approximately the same probative value.  The granting of service connection for diabetes mellitus type II requires weighing of the evidence.  Where there is evidence supporting either finding, reasonable minds may differ on the weighing of the evidence.  The Board finds that the evidence does not compel the conclusion that any of the three medical opinions are clearly right or that any are clearly erroneous.  Therefore, the Board finds that there was no error in the November 2005 rating decision that would have manifestly changed the outcome of granting service connection.

Therefore, the Board finds that the evidence of record does not establish that the award of service connection for diabetes mellitus type II was clearly and unmistakably erroneous.  In the absence of such a finding, the Board concludes that the severance of the award of service connection for diabetes mellitus type II, effective as of June 3, 2005, was improper.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  The Board finds that the appeal must be granted and service connection restored.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Severance of service connection not being proper, service connection for diabetes mellitus type II is restored. 


REMAND

Additional development is required prior to further adjudication of the Veteran's claim for increased initial rating for diabetes mellitus type II.  

To begin with, the Veteran testified at his February 2013 video conference hearing before the Board that he was currently in receipt of disability benefits from the Social Security Administration (SSA).  It does not appear that the decision and associated treatment records from the Social Security Administration have yet been requested.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Because information sufficient to allow for a search of the Veteran's Social Security Administration  records is available, and these records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, the Veteran was last afforded a VA examination for his diabetes mellitus type II in May 2007, almost 6 years ago.  The Veteran testified at his February 2013 hearing that his condition had worsened.  Specifically, he reported that his diabetes mellitus type II required regulation of activities.  He indicated that a nurse practitioner had informed him that there was a limit on how much weight he could lift and that he was restricted on how much walking he could do.  Further, in a November 2007 letter, the Veteran's private physician indicated that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  He reported that the Veteran could not lift anything that weighed greater than 10 pounds and had to limit walking/standing to short distances as well as keep his feet elevated.  Additionally, the Veteran asserted at his February 2013 hearing that he could not work solely due to his diabetes mellitus type II.    

Because there may have been changes in the Veteran's condition, the Board finds that a new endocrine examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.   

2.  Schedule the Veteran for an endocrine examination to determine the current severity of his diabetes mellitus type II.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected diabetes mellitus type II.  The examiner should determine whether the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the Veteran's diabetes mellitus type II causes episodes of ketoacidosis, hypoglycemic reactions requiring hospitalizations, visits to a diabetic care provider, progressive loss of strength and weight, or any other complications that should be separately evaluated.  The examiner should also provide an opinion as to whether the Veteran's service-connected diabetes mellitus renders him unable to obtain or retain gainful employment, without regard to age or nonservice connected disabilities.  A rationale for any opinion expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


